--------------------------------------------------------------------------------

THIS AGREEMENT is dated October 25, 2019.

BETWEEN:

  I-Minerals Inc., a body corporate, continued under the laws of Canada, having
its head office at Suite 880 – 580 Hornby Street, Vancouver, British Columbia,
Canada V6C 3B6

 

  (hereinafter called the “Company”)

 

OF THE FIRST PART

AND:

  BV Lending, LLC, an Idaho limited liability company, having its head office at
Suite 201 – 901 Pier View Drive, Idaho Falls, Idaho, U.S.A. 83402

 

  (hereinafter called “BV”)

 

OF THE SECOND PART

WHEREAS:

A. Pursuant to an agreement among the parties dated June l, 2016, as amended by
an amending agreement dated October 25, 2017 (hereinafter called the "First
Amending Agreement"), as further amended by an amending agreement dated January
19, 2018 (hereinafter called the "Second Amending Agreement"), as further
amended by an amending agreement dated March 20, 2018 (hereinafter called the
“Third Amending Agreement”), as further amended by an amending agreement dated
March 27, 2019 (hereinafter called the “Fourth Amending Agreement”), as further
amended by an amending agreement dated June 28, 2019 (hereinafter called the
“Fifth Amending Agreement”), with the loan agreement dated June 1, 2016, as
amended by the First Amending Agreement, the Second Amending Agreement, the
Third Amending Agreement, the Fourth Amending Agreement and the Fifth Amending
Agreement hereinafter collectively called the "Loan Agreement", BV agreed to
advance certain funds to the Company to advance its Bovill Kaolin Project
located in the State of Idaho, U.S.A.;

 

B. Pursuant to an agreement among the parties dated September 11, 2018
(hereinafter called the “2018 Loan Agreement”), BV agreed to advance an
additional $2,500,000 to the Company to further advance its Bovill Kaolin
Project located in the State of Idaho, U.S.A.;

 

C. The Loan Agreement and the 2018 Loan Agreement are hereinafter collectively
referred to as the “Loan Agreements”;

 

D. The parties have agreed to extend the repayment date by which the principal
and interest outstanding pursuant to the Loan Agreements is to be made, as
provided for herein;

--------------------------------------------------------------------------------

2




NOW THEREFORE THIS AGREEMENT WITNESSETH  that in consideration of these presents
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each of the parties, the parties hereby agree as
follows:




1. Extension for the repayment of the Indebtedness

 

1.01 Notwithstanding the provisions for the repayment of the cash advances made
pursuant to the Loan Agreements, together with all accrued and unpaid interest
thereon, as provided for in the Loan Agreements and pursuant to certain related
promissory notes issued pursuant to the Loan Agreements, the date for the
repayment of all cash advances made pursuant to the Loan Agreements, together
with all accrued and unpaid interest thereon is hereby extended until the
earlier of:

 

  (a) June 30, 2020; and

 

  (b) 60 days after a Pre-Feasibility Study in respect of the Bovill Kaolin
Project has been prepared in accordance with National Instrument 43-101 and has
been duly filed on SEDAR.

 

2. Notices

 

2.01 All notices, payments and other communications given in connection with
this Agreement shall be in writing, and the respective addresses of the parties
for the service of any notice, payment or other communication shall be as
follows:

 

  (a) if to the Company:

 

  I-Minerals Inc.
Suite 880 – 580 Hornby Street
Vancouver, British Columbia, Canada
V6C 3B6

 

  Attention:  Barry Girling, Director
Email: wbg@imineralsinc.com

 

  (b) if to BV:

 

  BV Lending, LLC
Suite 201 – 901 Pier View Drive
Idaho Falls, Idaho, U.S.A.
83402

 

  Attention:  Cortney Liddiard, Chief Executive Officer
Email: flyfish@ballventures.com

 

  with a copy to:

 

--------------------------------------------------------------------------------

3




  Thel W. Casper, Esq.
General Counsel to Ball Ventures, LLC
P. O. Box 51298
Idaho Falls, Idaho, U.S.A.
83402

 

  Email: tcasper@ballventures.com

 

  Any notice, payment or other communication shall be sufficiently given if
delivered by email or by hand or by reputable courier service, or, absent postal
disruption, if sent by registered mail, postage prepaid, posted within either
Canada or the United States of America, to the parties at their respective
addresses for service as set forth above.  Any notice, payment or other
communication shall be deemed to have been given and received on the first
business day on which it is presented during normal business hours at the
address for service of the addressee.  Any party may change its address for
service by notice in writing to the other parties.

 

3. Time of the Essence

 

3.01 Time shall be of the essence of this Agreement.

 

4. U.S. Dollars

 

4.01 All references herein to dollar amounts are to lawful currency of the
United States of America, unless otherwise specifically provided for herein.

 

5. Headings

 

5.01 The headings contained herein are for convenience only and shall not affect
the meaning or interpretation hereof.

 

6. Singular and Plural, etc.

 

6.01 Where the context so requires, words importing the singular number include
the plural and vice versa, and words importing gender shall include the
masculine, feminine and neuter genders.

 

7. Entire Agreement

 

7.01 This Agreement constitutes the only agreement among the parties with
respect to the subject matter hereof and shall supersede any and all prior
negotiations and understandings. This Agreement may be amended or modified in
any respect by written instrument only.

 

--------------------------------------------------------------------------------

4




8. Severability

 

8.01 The invalidity or unenforceability of any particular provision of this
Agreement shall not effect or limit the validity or enforceability of the
remaining provisions of this Agreement.

 

9. Governing Law

 

9.01 This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the laws of Canada applicable
therein. The parties irrevocably attorn to the jurisdiction of the courts of
British Columbia, which will have non-exclusive jurisdiction over any matter
arising out of this Agreement.

 

10. Dispute Resolution

 

10.01 If any dispute arises between any of the Parties (the Parties in dispute
being the “Participants”) concerning this Agreement or its interpretation or the
respective rights, duties or liabilities of the Parties, then a Participant may
give to the other Participants notice in writing of the existence of such
dispute, specifying its nature and the point at issue and the Participants
agree:

 

  (a) to try to resolve the dispute by participating in a structured negotiation
with a mediator under the Commercial Mediation Rules of British Columbia
International Commercial Arbitration Centre (“BCICAC”);

 

  (b) where a dispute is not resolved by mediation within a period of 30 days
after the appointment of a mediator or within such further period of time to
which the Participants agree, any Participant may refer the dispute to be
finally resolved by arbitration under the BCICAC Rules. The appointing authority
will be the BCICAC, the case shall be administered by the BCICAC in accordance
with its “Procedures for Cases under the BCICAC Rules” and the place of
arbitration shall be Vancouver, British Columbia. The appointment by the BCICAC
is binding upon all of the Participants;

 

  (c) the arbitrator will give his decision in writing within three weeks of his
being appointed and the decision, both on the dispute and on the costs of the
arbitration will be final and binding upon the Participants;

 

  (d) the arbitrator will have full authority to rule on any question of law in
the same manner as any Judge in any Court of the Province of British Columbia
and the ruling of the arbitrator on any question of law will be final and
binding upon the Participants; and

 

  (e) the failure of any Participant to abide by the decision of the arbitrator
is considered a material breach of this Agreement.

 

  This paragraph shall survive any termination of this Agreement and continues
in full force and effect notwithstanding any determination by a court or the
Parties that one or more other provisions of this Agreement are invalid,
contrary to law or unenforceable.

 

--------------------------------------------------------------------------------

5



11. Successors and Assigns

 

11.01 The terms and provisions of this Agreement shall be binding upon and enure
to the benefit of each of the parties and their respective successors and
permitted assigns; provided that this Agreement shall not be assignable by any
party without the written consent of each of the other parties hereto.

 

12. Further Assurances

 

12.01 Each of the parties hereto shall do or cause to be done all such acts and
things and execute or cause to be executed all such documents, agreements and
other instruments as may reasonably be necessary or desirable for the purpose of
carrying out the provisions and intent of this Agreement.

 

13. Effective Date

 

13.01 This Agreement is intended to and shall take effect as of the date first
set forth above, notwithstanding its actual date of execution or delivery.

 

14. Counterparts and Facsimile

 

14.01 This Agreement may be executed in any number of counterparts by original,
facsimile or other form of electronic signature, each of which so executed shall
constitute an original and all of which taken together shall form one and the
same agreement.

 

IN WITNESS WHEREOF the parties have executed and delivered this Agreement as of
the day and year first above written.

Executed by
I-Minerals Inc.
in the presence of:

  ___________________________________________________  

Authorized Signatory


Executed by
BV Lending, LLC

By:      Ball Ventures, LLC, an Idaho limited
            liability company, the Member

            Per:                                                     
                        Cortney Liddiard, CEO

--------------------------------------------------------------------------------




DATED:         October 25, 2019    

Between:

I-Minerals Inc.

OF THE FIRST PART

And:

BV Lending, LLC

OF THE SECOND PART 

      AGREEMENT            Tupper Jonsson & Yeadon
1710 - 1177 West Hastings Street
Vancouver, B. C.
V6E 2L3      Telephone: (604) 640-6355   



--------------------------------------------------------------------------------